DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record that comes closest to meeting all the claimed limitations of independent claims 1 and 14 is US Patent No. 7,014,258 to Schubring et al.
Independent claim 1 recites a guide bumper supporting part that is formed by extending a lamp housing of the lamp installed at the rear of the vehicle body.  Independent claim 14 recites a guide bumper supporting part that is formed to be an extension of a lamp housing.
Schubring does not disclose or teach a tailgate guide bumper comprising of a lamp housing forming an extending guide bumper.   Schubring discloses a separate guide bumper supporting part 18 that is fastened directly to the vehicle body independent of the vehicle lamp housing assembly.  Schubring does not disclose the tailgate guide bumper support as being an extension of the vehicle lamp housing
In summary, claims 1 and 14 are not anticipated under 35 USC 102 by the prior art of record nor are claims 1and 14 deemed to be obvious under 35 USC 103 in view of the prior art of record.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545.  The examiner can normally be reached on m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612